STONE, Circuit Judge.
I am compelled to dissent because I think (1) the decree in the state county court as to title is not binding upon this court; (2) the findings set forth in and made the basis of that decree are not evidence herein; and (3) if such findings be denied evidentiary value herein, there is no evidence to support the decree herein.
•The evidence herein consisted (a) of the above decree of the county court of Morrill county, Neb., rendered on September 21, 1922, in the matter of the estate of the deceased brother; (b) of the testimony of one witness, George E. Turkington; and (c) of certain stipulated facts.
The facts stipulated were: That Schleswig-Holstein was a part of the Prussian Kingdom until November 11, 1918; - that there was reason to suppose that the alien brothers and sisters had some interest in the land; that, for the purposes of seizure, the Custodian had determined in an ex parte proceeding that said persons had some interest in the land; and that, since the conclusion of the war, said alien sisters and brothers had filed claims to said land with the Custodian.
The testimony of Turkington was that appellee was a resident of Morrill county, Neb.; that she had resided with her deceased brother at and prior to the time of his death on the land in question; that immediately following the death of the brother in 1911, an administrator of his estate had been duly appointed and had taken possession of the real and personal property of the deceased; that appellee had continued to reside on said land after her brother’s death and said land continued in either her or the administrator’s possession until seized by the Custodian.
The decree of the county court found and determined as follows: That the brother died intestate and unmarried in 1911 in Morrill county, Neb., leaving the land and personal property in said county; that his sole heir at law was his father; that the father had never been a citizen of the United States and was at all times a citizen of Schleswig-Holsteih until his death in 1916; that at the death of the brother there were surviving him a number of brothers, sisters, nephews, and nieces, all of whom, except appellee, were citizens of Schleswig or other provinces of Germany; that appellee had been for more than 30 years a resident and citizen of the United States, and a resident of the state of Nebraska; that the brother was owner of certain described real estate in Morrill county, Neb.; that since the death of the brother no attempt had been made by the father, nor since the death of the father, by any of the heirs, to sell the said land; that, because of the above facts found, it was decreed that appellee was the only heir of said deceased brother qualified to take and hold said land and money and the same was established and ássigned to her in its entirety. It was also decreed that for the purposes of further administration of the estate, and for the carrying out of the decree and distribution of *732the funds and property of the estate, an administrator de bonis non be appointed and authorized to receive the property and funds from the Alien Property Custodian.
The consideration of the above evidence in connection with the issues involved and the decree.here appealed from disclose a dearth of evidence upon which to base this decree ’and the findings of fact contained therein unless the trial court was bound by or could accept as evidence the findings and determination contained in the decree of the county court of Morrill county. The attack upon the admissibility of that decree is, therefore, of vital importance.
I have reached the concIüsíchT that this decree was not admissible for any purposes unless it be as evidence of the death of the brother, the ownership in him, at the time of death, of the money and land in question within the state of Nebraska and that an administrator had been appointed shortly after the death. My reasons for reaching this conclusion áre as follows: The Trading with the Enemy Act, as amended, defined the only methods by which the rights of claimants as against the Custodian to property seized and held by him could be asserted and established. These methods were, first, demand by the claimant upon the Custodian for the property; second, if such demand be refused, the initiation and prosecution of an equity suit in the designated United States courts to determine the respective rights of the claimant and of the Custodian to the property in question. This court proceeding contemplated the introduction and consideration of' competent testimony. It did not contemplate the mere ratification of what some other court might' have decided concerning the right of the custodian. Of course, any court of competent jurisdiction, state or national, might determine the titles, rights and interests of individuals as between themselves and such adjudication might be proper evidence or might even be binding upon the Custodian as to the right of the parties among themselves, but when such judgment is tendered in evidence in an action against the Custodian, under the national statute, for return of property, the jurisdiction of the state court over the parties and subject-matter and to determine the things covered in the judgment may, of course, be questioned. It has been directly held by this court, in a recent case, that the county courts of Nebraska have no jurisdiction to determine the title to real estate as an adjunct or part of their jurisdiction in administering estates of deceased persons. 280 Fed. 286. Therefore the determination of the Morrill county court that appellee was the sole heir in-this land and property was without the jurisdiction of that court and the findings of fact upon which it was based are of no evidentiary force in an action like the present. Those facts must be established by proper, competent evidence. Therefore, admission of the judgment in this court for these purposes was, in my judgment, error. Since the decree appealed from here must fall for lack of evidence, with the decree of tbe county court out of the case, I think the decree should be reversed.